Third District Court of Appeal
                               State of Florida

                            Opinion filed July 8, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-2903
                         Lower Tribunal No. 11-36622
                             ________________


                        Gilberto Jesus Imery, et al.,
                                      Appellants,

                                          vs.

                          Vangil Ingenieros, etc.,
                                      Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Rosa I. Rodriguez, Judge.

     Brian Barakat, for appellants.

     Dorta & Ortega, and Omar Ortega and Aileen J. Martin, for appellee.


Before SHEPHERD, LAGOA and EMAS, JJ.

     SHEPHERD, J.
      Gilberto Jesus Imery and Ivan Carrero Gaivis appeal from an order denying

their motion to dismiss a third amended complaint on grounds of forum non

conveniens. Because the record is insufficient to determine whether the trial court

performed the analysis required by Kinney System, Inc. v. Continental Insurance

Co., 674 So. 2d 86 (Fla. 1996), we reverse and remand for further proceedings.

See Levinson & Litchtman, LLP v. Levinson, 35 So. 3d 182 (Fla. 3d DCA 2010);

Wood v. Bluestone, 9 So. 3d 671 (Fla. 4th DCA 2009).

      Reversed and remanded.




                                        2